Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 1 of 7




           EXHIBIT 40
                Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 2 of 7



                                                                                                                          Request Document

                                    Business Requirements Document
   Designate any requirements that do not apply to the request with N/A
    Request Name:       6214: All Other Attorney Fee Practices (Phase 2)
    Request Date:       June 2018

    Project Sponsor:             Carmen Bell
    Project Manager:             Heather Pemble
    Assigned Analyst:            Travis Hutzell, Adam Alvarez, Mike Agocs
    Requestor:                   Carmen Bell
    Business Unit:               Loss Mitigation
    Request Type:                C2C Issue Review and Remediation


   Approvals
   The requirements document will be approved by CEDA management. The analytical manager will sign off on the
   analytical process. The business will sign off on the high -level project.

    Name                                          Project Role                                Date Approved    Approval Documentation
    Heather Pemble                                CEDA Analytics Manager
    Bill Pinkerton                                Senior Leader
    Brian Spensley                                Executive Sponsor
    Kara Reimers                                  Business Lead /SME
    Brian Dietz                                   RECOR
    Jason Depino                                  Project Team Lead
    Mike Jacoby                               I   Ops Risk Manager

   Version History
   For each iterative change, create a new row and key in the description to contain all of the changes for that specific
   version. Each time the requirements document requires a new approval, a new version number in the Version History is
   required.
    Version #     Revision Date            Revised By                  Change Description
    01           8/13/2018                 Mike Agocs                  Initial Draft
    02           9/21/2018                 Mike Agocs                  Updates to waterfall




  Purpose
  The request purpose is to define the reason for the requested work; include the issue and how the request will address
  the issue. Utilize the CIRT tool or the Comprehensive Commitment to Customer Plan (if retail) to pull in the background
  information. CIRT Details:
          Issue -found on the discovery screen, details section
          Root Cause Summary - found on the research screen
                                                                                                                       _'       -.3'
          Short Term Solution - found on the discovery screen - Details - Immediate Corrective Action          EXH 'Rig                           4LL
          Long Term Solution - found on corrective action screen - likely will not be completed initially                 ao
                                                                                                                                  RPR, CRR txRR, fáR <i
                                                                                                                                    Allo

   CEDA objectives will need to be added based on the waterfall approach.

   Background and            I   Incident Description.
   Objective(s):         .       The Bank committed to reviewing all other attorney fee practices carried out in the decisioning tools and
                                 products not impacted by the 6214 Phase 1 issue. The time period reviewed was between April 2010 and
  Customer Excellence Data & Analytics                                                                              [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                     WF_HERNANDEZ_00088394
              Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 3 of 7


                                                                                                                     Request Document
                           April 2018. Many of these accounts went through the loan modification process several times so there was
                           207,705 accounts for a total of 958,094 records. This review compared what fees were invoiced and paid vs.
                           quoted from the attorney and validate if the amount of quoted fees used in the modification decision went
                           over the allowable amount and could have changed a modification denial to an approval. Based on this
                           review, the Bank initially determined that 203,294 accounts were not impacted by the calculation error for
                           various reasons; for example, due to investor rules, accounts that were not eligible for certain loan
                           modification products; the property was ineligible for a loan modification because it was a second home or
                           not the borrower's principal residence; the borrower received a subsequent loan modification; or, where
                           the data reflected that the fees did not impact the decision.

                           The 4,411 remaining accounts underwent a manual review to determine if the calculation error caused the
                           loan to be denied or deemed ineligible. Of these accounts, 200 were determined to have been incorrectly
                           denied or deemed ineligible when they should have been approved and offered a loan modification.

                          Customer Impact.
                          Customers may have been inappropriately denied for Home Preservation home retention products and for
                          HAMP decisions, this may have included loss of related incentives.



                          Additional Background - From CEDA Data Discovery

                                    April 2010- April 2018 including all products that were not included in the initial HPA calculation
                                    error review
                                    Investors included:
                                            FHA (all products, SLoaD)
                                            VA (all products, HPA)
                                            GSE (RPP & Flex Mod, HPA and SLoaD)
                                            Wells Owned /B &P (Repayment Plan only, HPA)
                                    At the time of a modification review, if a loan had been activated in Foreclosure, the Underwriter
                                    would utilize a quote from the foreclosure attorney for any fees and costs they had incurred, but
                                    not yet sent an invoice for payment.
                                    The Underwriter would add this figure into the decisioning tool to include the additional expense in
                                    the modification review.
                                    There was no check by the Underwriter to validate the quote from the attorney was within the
                                    investor allowable amount based on the property's state.
                                    At no time was the customer charged a fee they shouldn't have been.


                           The project team's goal was to identify decisions, using data, that were not impacted by attorney fees. In
                           order to accomplish that task, we followed the process illustrated below where we attempted to identify all
                           loans /decisions that were not impacted by attorney fees. Throughout the process, the project team had 1)
                           credible challenge meetings and 2) working sessions with the business to define new criteria. After all the
                           data options were considered, there were still loans /decisions that needed to be manually reviewed to
                           determine if there was impact.




  Customer Excellence Data & Analytics                                                                           [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                  WF_HERNANDEZ_00088395
                Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 4 of 7



                                                                                                                           Request Document

                                             Determination Of Impact
                                                        Process




                                             r
                                           Revise
                                                      refine r-r taria
                                                       to determine
                                                         nu impact


                                                                         Develop code,
                                                                           create file



                                            r                                  a
                                                                         Review, gain
                                                                          agreement




                            CEDA Objectives
                            Primary Objective
                                           Identify all loans /decisions (customers) that could have been denied a loan modification (i.e.
                                          impacted) because the amount of quoted fees used in the modification decision went over the
                                          allowable amount.


    Waterfall               Waterfall to identify customers that were not impacted:
    Methodology
    Description:
                            1.       Loans with $0 Pending Fees - No attorney fees were used in determination of eligibility for a loan
                                     modification.

                                 .   Product Specific Exclusions - Included all products that were not reviewed in the initial HPA calculation
                                     error review.

                            3.       Denial Reasons Not Impacted - Any Denial Reason not impacted by attorney fees.

                            4.       Subsequent Modification Approval - Any loan that had a modification approval for a retention solution
                                     on or after the day the denial decision was committed is not considered to be impacted. This follows
                                     precedent established in prior remediation efforts.

                            5.       Loans with a Subsequent Long Term Modification - Any loan that had a retention modification
                                     completion after the day the denial decision was committed is not considered to be impacted. This
                                     follows precedent established in prior remediation efforts.

                           6.        Eligibility Messages - Any Eligibility Message that was not impacted by attorney fees.

                           7.        Special FB RPP + HTI Evaluation - Any Special Forbearance RPP record with a pre mod HDTI value > 31%
                                     OR any Special Forbearance RPP record with a pre mod HDTI value < 31% and we've recalculated their
                                     total arrearage fees with the pending RECO fees removed and compared to policy

                           8.        Eligible FHA Products + F/C Referral - Any FHA product that had a f/c referral step code present at the
                                     time of the decision and the f/c sale had not been completed; per policy 75% of the state fee matrix
                                     amount is allowed - we compared what was entered on DDCH and the Pending fees against the 75%
                                     amount to deem no impact.

                           9.        Eligibile FHA /FNMA Products +Att Schedule Compare - Any FHA /FNMA product in which we look for
  Customer Excellence Data & Analytics                                                                               [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                      WF_HERNANDEZ_00088396
               Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 5 of 7


                                                                                                                    Request Document
                                                                      3rd
                               specific foreclosure events (Examples:     Party Funds Sent to Servicer, FC Deed Recorded, Publication
                               Commenced, etc.) and determine the % of the state fee matrix amount was allowed to be charged and
                               compare to what was entered on DDCH + the Pending RECO fees to deem no impact.

                          10. B &P RPP + Pre Mod HTI & Corrected HTI Evaluation - Any B &P Repayment Plan denial with a pre mod
                              HTI > 38% OR any B &P Repayment Plan denial with a pre mod HTI <= 38% and we've removed the
                              attorney fees from the total capitalized amount paid and recalculated their post mod HTI value to deem
                               no impact.

                           11. FHA Loan Mod & Corrected PITIS Evaluation - Any FHA Loan Modification denial with a correction to the
                               PITIS by removing the fees and comparing to investor guidelines value to deem no impact.

                           12. VA HAMP HTI Pre Mod - Any VA HAMP denial where the HTI pre modification was less than 31% OR
                               when the HTI pre modification was >= 31% and we've recalculated their post mod HTI with the fees
                               removed and compare to policy to deem no impact.

                           13. FHA HAMP + Corrected HTI - Any FHA HAMP denial and we have recalculated their post modification
                               HTI value with the fees removed and compare to policy to deem no impact.

                           14. VA Traditional Mod Surplus Review - Any VA Traditional Mod denial where we have recalculated their
                               UPB with the fees removed and then re- amortized their payment and added in taxes, insurance, HOA,
                               and escrow shortage in addition to their monthly expenses and compared to their monthly income to
                               understand the surplus to deem no impact.

                           15. VA Proprietary + Corrected HTI - Any VA Proprietary Modification denial where we have recalculated
                               their post modification HTI with the fees removed and the value was greater than or equal to 41% OR
                               the recalculated post mod HTI value was less than 41% but the difference from the pre mod to post mod
                               valuation was less than a 5% decrease to deem no impact.

                           16. VA Affordable Mod + HTI Pre Mod Review - Any VA Affordable Mod denial where the HTI pre
                               modification was less than 31% OR when the HTI pre modification was >= 31% and we've recalculated
                               their post mod HTI with the fees removed and compare to policy to deem no impact.

                           17. VA Refund Surplus Review - Any VA Affordable Mod denial where the HTI pre modification was less
                               than 31% OR when the HTI pre modification was >= 31% and we've recalculated their post mod HTI with
                               the fees removed and compare to policy to deem no impact.

                           18. RPP + Monthly Delinquency Payment Compare - Any RPP denial that had one penny as the attorney
                               fees OR any RPP denial that we removed the recoverable fees from the capped total amount repaid and
                               then compared to a payment threshold via investor guidelines to deem no impact.



   Goals:                  Identify customers that were impacted so they can be remediated.
   Use / Tactics:          This sizing effort will identify all customers affected by this issue to include in remediation efforts.
   Benefits (cost          Expanding the scope of the identification efforts will ensure that all affected customers are identified and are
   savings, enhance        remediated if applicable. Will result in increased customer satisfaction through reduced complaints and
   revenue, higher         phone calls.
   productivity,
   improved
   compliance, better
   decision making,
   etc.):



  Requirements
   In Scope:                     HPA

  Customer Excellence Data & Analytics                                                                          [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                 W F_H E RNAN D EZ_00088397
                Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 6 of 7



                                                                                                                         Request Document
                                    SLoaD
                                   Dates of April 2010 - April 2018
                                   All committed decisions from HPA and SLoaD prior to May 2018 and the final decision in the occurrence
                                   of the committed review was a denial.
                                   This effort was based on a decision level review (not at loan level). Therefore, each loan could have one
                                   or more decisions.

     Out of Scope:            All other decisioning tools based on reviews of coding and requirements documents.
                              Validating the accuracy of the HPA and SLoaD tool functionality beyond attorney fee calculation.

     Considerations         Estimated attorney fees were added to the modification decision within the tool logic, not actually charged
                            to the customer's account. No fees were inappropriately charged to customers and therefore are not a
                            consideration for this review.

    Due Date:           September 2018
    Frequency:          One Time Analysis
    Contacts:           Recipients:


                          Name                     Ro '                        Phone
                          Bell, Carmen             Sr Leader                   602 -328 -2599        Carmen.Bell @wellsfargo.com
                          Ossian, Brandy           Finance                     803 -396 -6765        brandy.ossian @wellsfargo.com
                          Brain Spensley           LoB Approver                515 -414 -2627        Brian.A.Spensley @ wellsfargo.com
                          Coffin, Christie         LOB Operational Risk        515 -446 -3347        christie.coffin @ wellsfargo.com
                          Beena Menon             LoB Manager                  803 -396 -4034        beena.menon @wellsfargo.com
                          Kohls, Bob              Legal                                              bobkohls @wellsfargo.com
                          Katherine Bothwell      RECOR                        414 -973 -6681        Katherine .m.bothwell @wellsfargo.com
                          Rodriguez, Ruby         CIT Analyst                  210- 543 -3657       ruby.rodriguez @wellsfargo.com
                         Johnson, Tonya           Paralegal                    (515) 557 -1342      tonya.johnson2 @wellsfargo.com
                         Gutierrez, Cathy         Incident Owner               210 -856 -1013       cathy.gutierrez @ wellsfargo.com
                         Kimberly Smith           LOB Operational Risk         904 -360 -1662       Kim.Smith2 @wellsfargo.com
                         Reimers, Kara            Lending Officer              515 -414 -2631       karareimers @wellsfargo.cor
                         Liggett, Jeff            Lending Officer              515 -414 -2396       jeff.g.liggett@wellsfargo.com
                         Thompson, Jill           Lending Officer                                   jillthompson @wellsfargo.com
                         Nichols, Nicole          Lending Officer              515- 414 -2633       nicole.l.nichols @wellsfargo.com

                       CEDA Project Team:
                        Name                         Role                       Plone
                        Pemble, Heather              Analytic Manager           515- 398 -8842             Heather.pemble @wellsfargo.com
                        Hutzell, Travis              Analytic Consultant        515 -398 -8860             Travis.hutzell @wellsfargo.com
                        Alvarez, Adam                Analytic Consultant        515 -213 -4335             Adam.alvarez @wellsfargo.com
                        Agocs, Mike                  Analytic Manager           515- 398 -8897             Mike.l.agocs @wellsfargo.com



   Output              Various Documents provided in share folder
   Format:
   Contain
   Secured Data:
   Communicatio        Present findings to business partners
   n Plan:



  Business Requirements
  Customer Excellence Data & Analytics                                                                            [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                   W F_H E R NA N D E Z_00088398
              Case 3:18-cv-07354-WHA Document 173-42 Filed 11/21/19 Page 7 of 7


                                                                                                                Request Document
  Date: The date the requirement is entered into this Request Document
  Requirement Type: The category to which the requirement belongs (Data, Inclusion, Exclusion, Calculation, Metric, Process,
  Training, Documentation, or Compliance)
  Requirement Description: A complete description of the requirement
  Rationale: Why this requirement is necessary

  [ HYPERLINK " file:///\\\\ wfsiadmnsf2l \ \c_mtgbcd_groups \ \DDET" ] that contains:
           BRD
           Code for Waterfall Criteria
           One page summaries of each waterfall criteria (including examples /screen shots)
           Testing Documentation
           Data Mapping




  Legal Documents & Attachments




                         Redacted -ACP




  Customer Excellence Data & Analytics                                                                       [ PAGE \* MERGEFORMAT ]




CONFIDENTIAL                                                                                              WF_HERNANDEZ_00088399
